NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3331

                                  ROGER ELLIOTT,

                                                           Petitioner,

                                           v.

                 FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                           Respondent.


      Roger Elliott, of Church Hill, Tennessee, pro se.

       Robert C. Bigler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson,
Director, and Kenneth M. Dintzer, Assistant Director. Of counsel on the brief was
Barbara Sarshik, Legal Division, Federal Deposit Insurance Corporation, of Arlington,
Virginia.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2008-3331

                                   ROGER ELLIOTT,

                                                       Petitioner,

                                           v.

                 FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                       Respondent.



Petition for review of the Merit Systems Protection Board in DC0752990690-C-1.

                           __________________________

                             DECIDED: January 6, 2009
                           __________________________


Before NEWMAN, BRYSON, and LINN, Circuit Judges.

PER CURIAM.

      Roger Elliott (“Elliott”) appeals from a final decision of the Merit Systems

Protection Board (“Board”) dismissing his petition for enforcement. Elliott v. FDIC, No.

DC0752990690-C-1 (M.S.P.B. Apr. 4, 2008) (“2008 Decision”), review denied, Elliott v.

FDIC, No. DC0752990690-C-1 (M.S.P.B. Aug. 5, 2008). Because the Board’s decision

is supported by substantial evidence and not contrary to law, we affirm.

      Elliott worked as a Computer Specialist at the Federal Deposit Insurance

Corporation (“FDIC” or “agency”) until his removal on June 18, 1999. He appealed his

removal to the Board, which sustained his removal in an initial decision dated November
19, 1999.     Elliott v. FDIC, No. DC0752990690-I-1 (M.S.P.B. Nov. 19, 1999) (“1999

Decision”). In reaching that decision, the Board sustained the agency’s charges that

Elliott (1) “provide[d] incorrect and false information with specific intent to defraud the

agency” and (2) “engaged in inappropriate or disrespectful conduct.” Id. at 7. The initial

decision became final on August 18, 2000.         Elliott then challenged his removal in

several federal district courts, which ultimately dismissed his claims. After his claims

were dismissed, the FDIC issued an amended Standard Form 50 “Notification of

Personnel Action” (“SF-50”) on June 13, 2002 indicating the following reasons for

Elliott’s   removal:   “FALSIFICATION     OF   OFFICIAL     FEDERAL       GOVERNMENT

DOCUMENTS, AND INAPPROPRIATE OR DISRESPECTFUL CONDUCT.” Five and a

half years later, on February 20, 2008, Elliott filed a petition for enforcement with the

Board, claiming that the amended SF-50 is “fraudulent and libelous.” The Board denied

Elliott’s petition. 2008 Decision at 3. That decision became final on August 5, 2008,

and Elliott timely appealed that decision to this court. We have jurisdiction pursuant to

28 U.S.C. § 1295(a)(9).

        The sole issue in this appeal is whether the amended SF-50 correctly sets forth

the reasons for Elliott’s removal, which were previously sustained by the Board in its

1999 decision.     The Board, in 2008, answered in the affirmative, finding that the

amended SF-50 correctly states the reasons for Elliott’s removal. 2008 Decision at 3.

We must affirm the Board’s decision unless it was (1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures

required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence. 5 U.S.C. § 7703(c).



2008-3331                                2
       We see no error in the Board’s 2008 decision. In challenging the amended SF-

50 in this appeal, Elliott does not argue that the agency lacks the general authority to

issue or amend a former employee’s SF-50 to reflect the grounds for removal sustained

by the Board. Rather, his sole complaint is that the reasons for removal listed on the

amended SF-50 are “fraudulent and libelous.” The amended SF-50 lists two reasons

for Elliott’s removal. Those two reasons—“FALSIFICATION OF OFFICIAL FEDERAL

GOVERNMENT         DOCUMENTS,        AND     INAPPROPRIATE        OR    DISRESPECTFUL

CONDUCT”—correspond nearly verbatim to the FDIC’s two charges sustained in the

Board’s 1999 decision: (1) “provid[ing] incorrect and false information with specific intent

to defraud the agency,” and (2) “engag[ing] in inappropriate or disrespectful conduct.”

1999 Decision at 7.     Accordingly, the Board’s conclusion that the amended SF-50

correctly states the reasons for Elliott’s removal is supported by substantial evidence

and is not contrary to law.

       For the foregoing reasons, we affirm.




2008-3331                                3